United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 20, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40129
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

COREY GOODEN,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 1:03-CR-144-1
                        --------------------

Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Corey Gooden appeals his sentence following a guilty-plea

conviction for possession of cocaine base with intent to

distribute.

     Gooden first argues that the district court erred by

enhancing his offense level by two levels for obstruction of

justice.   This enhancement was based on a comment Gooden made to

a police officer after a pre-trial hearing.    See U.S.S.G.

§ 3C1.1.   Although Gooden concedes that he made an


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40129
                                  -2-

“inappropriate” remark, he argues that it was not made with the

intent to obstruct justice.    Whether a threat was made with the

intent to obstruct or impede the administration of justice is a

fact question reviewed for clear error.     United States v. Greer,

158 F.3d 228, 233 (5th Cir. 1998).    “As long as a factual finding

is plausible in light of the record as a whole, it is not clearly

erroneous.”     United States v. Huerta, 182 F.3d 361, 364 (5th Cir.

1999).   Based upon our review of the record and the circumstances

under which the comment was made, we conclude that the district

court did not clearly err in finding that Gooden’s comment was a

threat intended to obstruct the administration of justice.

     Gooden also argues that the district court erred by

enhancing his offense level by an additional two levels based on

his high-speed flight from the police.      See U.S.S.G. § 3C1.2.

Gooden argues that his flight was brief and did not rise to the

level of reckless endangerment.    Whether a defendant’s conduct

constitutes reckless endangerment during flight under § 3C1.2

also is a factual finding reviewed for clear error.      United

States v. Lugman, 130 F.3d 113, 115-16 (5th Cir. 1997).     We

conclude that the district court did not clearly err in finding

that Gooden’s brief high-speed flight amounted to reckless

endangerment.     See United States v. Jimenez, 323 F.3d 320, 321-24

(5th Cir.), cert. denied, 124 S.Ct. 124 (2003).

     AFFIRMED.